Case 1:20-cv-01207-CMA-KMT Document 70 Filed 09/07/21 USDC Colorado Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


  Civil Action No. 20-cv-01207-CMA-KMT

  EDDIE L. SIMON, JR.,

        Plaintiff,

  v.

  BURTLOW, Warden,
  THE ATTORNEY GENERAL OF THE STATE OF COLORADO, and
  DEAN WILLIAMS, Director of Prisons,

        Defendants.


                      ORDER ADOPTING RECOMMENDATION OF
                        UNITED STATES MAGISTRATE JUDGE


        This matter is before the Court on the August 17, 2021 Recommendation of

  United States Magistrate Judge (Doc. # 68), wherein United States Magistrate Judge

  Kathleen M. Tafoya recommends that this Court grant both Defendant Weiser’s Motion

  to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6) (Doc. # 53) and Defendants

  Burtlow and Williams’ Corrected Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(1)

  (Doc. # 62). The Recommendation is incorporated herein by reference. See 28 U.S.C. §

  636(b)(1)(B); Fed. R. Civ. P. 72(b). For the following reasons, the Court affirms and

  adopts the Recommendation over Plaintiff’s objection.

                                   I.     BACKGROUND

        Plaintiff, Eddie L. Simon, Jr., who proceeds pro se, is incarcerated in the

  Colorado Department of Corrections (“CDOC”) at the Fremont Correctional Facility
Case 1:20-cv-01207-CMA-KMT Document 70 Filed 09/07/21 USDC Colorado Page 2 of 8




  (“FCF”). In his Amended Prisoner Complaint, filed on May 18, 2020, Plaintiff asserts

  claims against Defendants under 42 U.S.C. § 1983 for alleged violations of his rights

  under the Eighth, Ninth, and Fourteenth Amendments. (Id. at 6–7.) Specifically, Plaintiff

  contends he is in imminent danger from COVID-19 because Defendants have been

  unable to implement effective, preventative measures at FCF, and he anticipates an

  outbreak in that facility. Plaintiff states that the only adequate relief is for the Court to

  order Defendants to immediately release him from FCF and place him in an intensive

  parole supervision program. (Id. at 5.) Plaintiff seeks injunctive relief in the form of

  immediate release from custody only. (Id. at 13.)

         Defendants move to dismiss the claims against them in their entirety pursuant to

  Fed. R. Civ. P. 12(b)(1) and 12(b)(6). Plaintiff filed a response to Defendants Burtlow

  and Williams’ Motion, to which Defendants Burtlow and Williams filed a reply. (Doc. ##

  35–36.) Plaintiff failed to file a response to Defendant Weiser’s Motion. On August 17,

  2021, Judge Tafoya issued the instant Recommendation. (Doc. # 68.) Therein, she

  recommends granting the Motions to Dismiss, dismissing Plaintiff’s Section 1983 claims

  with prejudice, and declining to exercise supplemental jurisdiction over Plaintiff’s state

  law claims. Plaintiff timely filed a one-page, non-specific objection to the

  Recommendation. (Doc. # 69.)

                                  II.    LEGAL STANDARDS

  A.     REVIEW OF A RECOMMENDATION

         When a magistrate judge issues a recommendation on a dispositive matter,

  Fed. R. Civ. P. 72(b)(3) requires that the district judge “determine de novo any part

  of the magistrate judge’s [recommended] disposition that has been properly objected

                                                 2
Case 1:20-cv-01207-CMA-KMT Document 70 Filed 09/07/21 USDC Colorado Page 3 of 8




  to.” An objection is properly made, and therefore preserves an issue for de novo review

  by the district judge, if it is both timely and specific. United States v. One Parcel of Real

  Property Known As 2121 East 30th Street, 73 F.3d 1057, 1059–60 (10th Cir. 1996). “In

  the absence of timely objection, the district court may review a magistrate [judge’s]

  report under any standard it deems appropriate.” Summers v. Utah, 927 F.2d 1165,

  1167 (10th Cir. 1991) (citing Thomas v. Arn, 474 U.S. 140, 150 (1985) (stating that “[i]t

  does not appear that Congress intended to require district court review of a magistrate’s

  factual or legal conclusions, under a de novo or any other standard, when neither party

  objects to those findings.”)).

  B.     PRO SE PLAINTIFF

         Plaintiff proceeds pro se. The Court, therefore, reviews his pleading “liberally and

  hold[s] [it] to a less stringent standard than those drafted by attorneys.” Trackwell v.

  United States, 472 F.3d 1242, 1243 (10th Cir. 2007) (citations omitted). However, a pro

  se litigant’s “conclusory allegations without supporting factual averments are insufficient

  to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106, 1110

  (10th Cir. 1991). A court may not “supply additional factual allegations to round out a

  plaintiff’s complaint” or “construct arguments or theories for the plaintiff in the absence

  of any discussion of those issues.” Whitney v. New Mexico, 113 F.3d 1170, 1173–74

  (10th Cir. 1997); Drake v. City of Fort Collins, 927 F.2d 1156, 1159 (10th Cir. 1991). Nor

  does pro se status entitle a litigant to an application of different rules. See Montoya v.

  Chao, 296 F.3d 952, 957 (10th Cir. 2002).




                                                3
Case 1:20-cv-01207-CMA-KMT Document 70 Filed 09/07/21 USDC Colorado Page 4 of 8




  C.     FEDERAL RULES OF CIVIL PROCEDURE 12(b)(1) AND 12(b)(6)

         Rule 12(b)(1) provides for challenges to a court’s subject matter jurisdiction.

  Davis ex rel. Davis v. United States, 343 F.3d 1282, 1294 (10th Cir. 2003). Dismissal

  under Rule 12(b)(1) is not a judgment on the merits of a plaintiff’s case, but only a

  determination that the court lacks authority to adjudicate the matter. Castaneda v. INS,

  23 F.3d 1576, 1580 (10th Cir. 1994). The burden of establishing subject matter

  jurisdiction is on the party asserting jurisdiction. Basso v. Utah Power & Light Co., 495

  F.2d 906, 909 (10th Cir. 1974).

         Dismissal is appropriate under Rule 12(b)(6) if the plaintiff fails to state a claim

  upon which relief can be granted. To survive a motion to dismiss pursuant to Rule

  12(b)(6), “a complaint must contain sufficient factual matter, accepted as true, to ‘state a

  claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

  (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plausibility in this

  context means that the plaintiff pled factual content which allows “the court to draw the

  reasonable inference that the defendant is liable for the misconduct alleged.” Id. The

  plausibility standard is not a probability requirement, “but it asks for more than a sheer

  possibility that a defendant has acted unlawfully.” Id. “The court’s function on a Rule

  12(b)(6) motion is not to weigh potential evidence that the parties might present at trial,

  but to assess whether the plaintiff’s complaint alone is legally sufficient to state a claim

  for which relief may be granted.” Dubbs v. Head Start, Inc., 336 F.3d 1194, 1201 (10th

  Cir. 2003) (citations and quotation marks omitted).

         “A court reviewing the sufficiency of a complaint presumes all of plaintiff’s factual

  allegations are true and construes them in the light most favorable to the plaintiff.” Hall,

                                                4
Case 1:20-cv-01207-CMA-KMT Document 70 Filed 09/07/21 USDC Colorado Page 5 of 8




  935 F.2d at 1198. However, the court need not accept conclusory allegations without

  supporting factual averments. Southern Disposal, Inc. v. Texas Waste, 161 F.3d 1259,

  1262 (10th Cir. 1998). “[T]he tenet that a court must accept as true all of the allegations

  contained in a complaint is inapplicable to legal conclusions. Threadbare recitals of the

  elements of a cause of action, supported by mere conclusory statements, do not

  suffice.” Iqbal, 556 U.S. at 678.

                                      III.    DISCUSSION

         In his Complaint, Plaintiff asserts Section 1983 claims and state law claims for

  negligence and intentional infliction of emotional distress. Fundamentally, Plaintiff is

  concerned about the potential spread of COVID-19 at FCF and the potential health risks

  of contracting COVID-19. He seeks one form of relief—an injunction requiring his

  immediate release from custody.

  A.     THE RECOMMENDATION

         In her Recommendation, Judge Tafoya first concludes that Plaintiff’s Section

  1983 individual-capacity claims for injunctive relief must be dismissed because

  government officials acting in their individual capacities are immune from suit for

  injunctive relief under Section 1983. See Hafer v. Melo, 502 U.S. 21, 22, 30 (1991);

  Brown v. Montoya, 662 F.3d 1152, 1161 n.5 (10th Cir. 2011) (“Section 1983 plaintiffs

  may sue individual-capacity defendants only for money damages and official-capacity

  defendants only for injunctive relief.”).

         Judge Tafoya goes on to conclude that Plaintiff’s request for injunctive relief in

  the form of immediate release—the only relief Plaintiff seeks in this case—must be

  denied because “release from custody is not an available remedy in a § 1983 action.”

                                                5
Case 1:20-cv-01207-CMA-KMT Document 70 Filed 09/07/21 USDC Colorado Page 6 of 8




  See Brown v. Sedgwick Cnty. Sheriff’s Office, 513 F. App’x 706, 707 (10th Cir. 2013);

  see also Graham v. Waters, 805 F. App’x 572, 578 (10th Cir. 2020) (An inmate’s

  “request for an injunction ordering his immediate release from custody is not a

  cognizable request for relief in this § 1983 claim.”); cf. Preiser v. Rodriguez, 411 U.S.

  475, 500 (1973) (holding that “when a state prisoner is challenging the very fact or

  duration of his physical imprisonment, and the relief he seeks is a determination that he

  is entitled to immediate release . . . his sole remedy is a writ of habeas corpus”).

         Finally, Judge Tafoya recommends that the Court decline to exercise

  supplemental jurisdiction over Plaintiff’s remaining state law claims for negligence and

  intentional infliction of emotional distress pursuant to 28 U.S.C. § 1367(c)(3). See

  United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966) (“Certainly, if the

  federal claims are dismissed before trial, even though not insubstantial in a jurisdictional

  sense, the state claims should be dismissed as well.”); Gaston v. Ploeger, 297 F. App’x

  738, 746 (10th Cir. 2008) (citations omitted) (noting the Tenth Circuit has “repeatedly

  recognized that this is the preferred practice.”).

  B.     PLAINTIFF’S OBJECTION

         In order to be properly made and, therefore, to preserve an issue for de novo

  review by the district judge, an objection must be both timely and specific. One Parcel of

  Real Property Known As 2121 East 30th Street, 73 F.3d at 1059–60. In this case,

  Plaintiff vaguely objects to the Recommendation, arguing that it is a death sentence

  because his continued incarceration will cause him to contract new variants of COVID-

  19. See (Doc. # 69 at 1). Plaintiff fails to object to any of Judge Tafoya’s findings of fact

  or legal conclusions, failing to even mention her analysis. Thus, Plaintiff’s objection is

                                                6
Case 1:20-cv-01207-CMA-KMT Document 70 Filed 09/07/21 USDC Colorado Page 7 of 8




  improper due to lack of specificity. Because Plaintiff’s objection is not properly made,

  the Court reviews the Recommendation under a clear error standard. See Summers,

  927 F.2d at 1167.

  C.     CLEAR ERROR ANALYSIS

         After reviewing the Recommendation, in addition to applicable portions of the

  record and relevant legal authority, the Court is satisfied that the Recommendation is

  sound and not clearly erroneous or contrary to law. See Fed. R. Civ. P. 72(a). The Court

  agrees with Judge Tafoya that Plaintiff’s Section 1983 claims against Defendants in

  their individual capacities are barred pursuant to Brown v. Montoya, 662 F.3d at 1161

  n.5, and that Plaintiff’s claim for injunctive relief is barred because “release from custody

  is not an available remedy in a § 1983 action.” See Brown v. Sedgwick Cnty. Sheriff’s

  Office, 513 F. App’x at 707; see also Graham, 805 F. App’x at 578. Lastly, having

  dismissed Plaintiff’s federal claims, the Court agrees that declining to exercise

  supplemental jurisdiction over Plaintiff’s state law claims is proper. See United Mine

  Workers of Am., 383 U.S. at 726; see also Strain v. Regalado, 977 F.3d 984, 997 (10th

  Cir. 2020) (holding that a district court, upon dismissing a pretrial detainee’s federal

  claims, did not abuse its discretion by declining to exercise supplemental jurisdiction

  over remaining state law claims). Accordingly, finding no clear error, the Court affirms

  the Recommendation.

                                     IV.    CONCLUSION

         For the foregoing reasons, it is ORDERED as follows:

            •   the August 17, 2021 Recommendation of United States Magistrate Judge

                (Doc. # 68) is AFFIRMED and ADOPTED as an Order of this Court;

                                                7
Case 1:20-cv-01207-CMA-KMT Document 70 Filed 09/07/21 USDC Colorado Page 8 of 8




           •   both Defendants Burtlow and Williams’ Corrected Motion to Dismiss

               Pursuant to Fed. R. Civ. P. 12(b)(1) (Doc. # 62) and Defendant Weiser’s

               Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6) (Doc.

               # 53) are GRANTED;

           •   Plaintiff’s claims asserted under 42 U.S.C. § 1983 are hereby DISMISSED

               WITH PREJUDICE because amendment of the complaint with respect to

               these claims would be futile. See Oxendine v. Kaplan, 241 F.3d 1272,

               1275 (10th Cir. 2001) (holding that when the plaintiff is proceeding pro se,

               dismissal with prejudice is appropriate only “where it is obvious that the

               plaintiff cannot prevail on the facts he has alleged and it would be futile to

               give him an opportunity to amend”);

           •   the Court declines to exercise supplemental jurisdiction over Plaintiff’s

               state law claims, which are hereby DISMISSED WITHOUT PREJUDICE.

               See Brereton v. Bountiful City Corp., 434 F.3d 1213, 1218 (10th Cir. 2006)

               (dismissals for lack of jurisdiction must be without prejudice);

           •   Plaintiff’s Motion for Appointment of Counsel (Doc. # 56) is DENIED AS

               MOOT; and

           •   the Clerk of Court is directed to close this case.

        DATED: September 7, 2021


                                                   BY THE COURT:


                                                   _____________________________
                                                   CHRISTINE M. ARGUELLO
                                                   United States District Judge

                                              8
